Case 20-12591-elf           Doc 84   Filed 02/09/21 Entered 02/09/21 11:43:32          Desc Main
                                     Document      Page 1 of 3



IN THE UNITED STATES BANKRUPTCY COURT FOR THE EASTERN DISTRICT OF
                         PENNSYLVANIA

In re:
EDITH M. CHEW,                                            :          CHAPTER 13
Debtor
                                                          :    BANKRUPTCY NO. 20-12591


DEBTOR’S MEMORANDUM OF LAW IN REPLY TO MEMORANDUM OF NEW REZ,
    LLC D/B/A SHELLPOINT MORTGAGE SERVICING IN SUPPORT OF ITS
          RESPONSE TO DEBTOR’S OBJECTION TO CLAIM NO. 3

               On February 2, 2021, the Debtor and its mortgagee, New Rez, LLC,d/b/a

Shellpoint Mortgage Services (“NR”) filed opposing Memoranda relating to the Objections

of the Debtor to NR’s proof of claim. This court allowed each of the parties to file reply

memoranda to the initial memoranda of the other party on or before February 9, 2021. This

Memorandum is submitted as a reply to the Memorandum submitted by NR.

               It will be recalled that NR presented no new evidence at the hearing of January

12, 2021, to directly rebut the Debtor’s clear and simple testimony that her mortgage arrears

should be no more than the amount of her mortgage payments which were unpaid pre-petition

(no more than $1789.05) times the payments missed (nine), or $16,101.45.

               NR presents a convoluted argument as to why the payment should or might

be more. However, many of the assertions therein are definitely not supported by the

authority cited therefor.

               These problems begin on the third page of NR’s Memorandum. Therein, NR

makes several assertions regarding the provisions of the Real Estate Settlement Procedures

Act (RESPA) relevant to calculation of mortgage escrow payments. There was no testimony

from any NR agent relative to its claim, and of course no opportunity for the Debtor’s

counsel to cross-examine any witness (or question NR’s counsel) on these requirements.

                                                 1
Case 20-12591-elf        Doc 84     Filed 02/09/21 Entered 02/09/21 11:43:32              Desc Main
                                    Document      Page 2 of 3



Thus, the pertinency and accuracy of the provisions of RESPA asserted by NR could not be

questioned during the hearing.

               On the fifth page of the Memorandum, NR begins a series of assertions, allegedly

supported by certain paragraphs of the claim which are in fact not so supported. The statement

is made that “five pre-petition payments” were made from which “$2494.71 was applied to fund

Debtor’s escrow account.” There is no indication what pre-petition period is at issue, and why

alleged payments of $957.67 and $872.54, clearly not full payments, are recorded. It is true that

a portion of three payments of $831.57 attributed to “Escrow” comes to $2494.71, but there is no

explanation as to why these portions of the payments were attributed to escrow. It is next stated

that “$7134.09 was advanced to fund escrow payments.” However, this figure appears nowhere

on the Exhibits, and it is unclear from where it is derived.

               Several clear errors appear on the sixth page. It is true that the “projected” escrow

disbursements for 2020 and 2021, according to NR, total $8976.13. However, those

disbursements include $1842.04 for “Hazard,” apparently homeowners’ insurance which the

Debtor testified without contest she paid herself directly. As a result, the disbursements total is

overstated, and should be but $7134.09. Assuming arguendo that NR correctly interprets the

unproven RESPA provisions to allow a one-sixth “cushion,“ that figure is properly computed at

$1189.02 rather than $1496.02. This erroneous $1496.02 figure is carried over into the

computation of the disputed $6866.81 “projected escrow deficiency.” It is therefore submitted

that RN has not only not made out any case for why it has allowed any escrow deficiency to

accrue, and its case for the particular deficiency asserted is clearly excessive on its face.

               NR makes no case for its $450 fee due. It accurately stated that fees are

recoverable only in the event of a “default” by the Debtor. However, it never identifies any



                                                   2
Case 20-12591-elf       Doc 84     Filed 02/09/21 Entered 02/09/21 11:43:32             Desc Main
                                   Document      Page 3 of 3



“default” on the part of the Debtor which triggered the loan modification agreement. It is

denied that any “default” occurred, but that the loan modification was offered and accepted

because it was mutually beneficial to the parties. The Debtor also reiterated that NR has

presented no time-records of its services, as is necessary to support the requested fee-shifting

to the Debtor. This portion of the claim must therefore be stricken.

               The Debtor therefore continues to maintain that her arrears owed to NR

should be reduced to no more than $16,101.45.
 ‘

                                                      Respectfully submitted,
Dated: February 9, 2021
                                                      ___________________________
                                                      /s/DAVID A. SCHOLL
                                                      512 Hoffman Street
                                                      Philadelphia, PA. 19148
                                                      610-550-1765
                                                      Attorney for Debtor




                                                 3
